ORDER
Appellant was convicted of grand larceny and sentenced to ten years’ imprisonment. He appealed from his conviction. This Court remanded the case to the lower court for a determination of whether appellant waived his right to counsel knowingly and intelligently. State v. Massey, 284 S. E. (2d) 781 (S. C. 1981).
By order dated March 24,1982, the lower court found, after conducting a hearing, that appellant’s request to proceed pro se at trial constituted a knowing and intelligent waiver of his right to counsel. Appellant has not appealed from this order.
The lower court’s order stands as the final order in this case; therefore we dismiss appellant’s appeal.